                  IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           WESTERN DIVISION
HOME BANK, N.A.                                           PLAINTIFF


v.                          CIVIL ACTION NO: 5:19-cv-28-DCB-MTP


GEORGE TARVER OPERATING CO., LLC
And JOHN D. TARVER, individually                         DEFENDANTS


TRIPLE J OIL AND GAS LLC                                  GARNISHEE
                                 ORDER
     This matter comes before the Court on Plaintiff Home Bank,

N.A. (“Home Bank”)’s Motion to Contest Answer of Garnishee

Triple J Oil and Gas LLC (“Triple J”) [ECF No. 39]. Having read

the motion, applicable statutory and case law, and being

otherwise fully informed in the premises, the Court finds as

follows:

                              Background

     Plaintiff Home Bank obtained a judgment in this Court

against the Defendants, George Tarver Operating Co., LLC and

John D. Tarver, jointly and severally (the “Judgment Debtors”),

on July 10, 2019, in the total sum of Five Hundred Eighteen

Thousand Seven Hundred Seventy-One Dollars and Twenty-Six Cents

($518,771.26). In aid of execution on this Judgment and pursuant


                                   1
to Federal Rule of Civil Procedure 69, Home Bank examined the

judgment debtor John Tarver, both in his individual

capacity [ECF No. 34] and as the Rule 30(b)(6) designee of

George Tarver Operating Company, LLC [ECF No. 35]. During his

deposition, John Tarver disclosed that he was previously a part-

owner of Triple J and that he currently provides services for

Triple J for which he is compensated. [ECF No. 38-1] at pp.

25:2-11; 52:18-19; 61:16-19. John Tarver testified that he

receives approximately $2,000 to $3,000 monthly from Triple J.

Id. at 30:3-13.

     On November 26, 2019, Home Bank filed a suggestion for writ

of garnishment to Triple J whose registered agent is Matthew

Tarver.   On December 13, 2019, Triple J served an answer on Home

Bank, denying that it is indebted to John Tarver or that it has

property or effects belonging to Judgment Debtors. On January

10, 2020, Home Bank filed this Motion to Contest the Answer of

Garnishee Triple J. On January 15, 2020 Triple J filed the

answer it had served Home Bank with the Court. Home Bank asserts

that it has reason to believe this answer is false, based

primarily on the deposition testimony of John Tarver. Home Bank

now asks the Court to allow discovery “on the truthfulness of

the answer of Triple J and that a judgment be entered in favor

of Home Bank on the facts found.” [ECF No. 39] at 2.


                                 2
                                 Discussion

     Under Mississippi law, a garnishee’s answer is taken as

true unless contested by the garnishor. Grenada Bank v.

Seligman, 143 So. 474, 475 (Miss. 1932). The creditor who caused

the writ to be issued has the burden of proving that the

garnishee’s answer is wrong. See State Farm Mut. Auto Ins. Co.

v. Eakins, 748 So.2d 765, 767 (Miss. 1999). Once a garnishee’s

answer has been contested, the Court must then determine the

validity of the answer. See Miss. Code Ann. § 11-35-45

(“Thereupon, the court shall try the issue at once, unless cause

be shown for a continuance, as to the truth of the answer, and

shall render judgment upon the facts found, when in plaintiff's

favor, as if they had been admitted by the answer, but if the

answer be found correct, the garnishee shall have judgment for

costs against the plaintiff.”)

     Rule 69 of the Federal Rules of Civil Procedure governs

federal-court money judgments. The Rule, in pertinent part,

states “[i]n aid of the judgment or execution, the judgment

creditor or a successor in interest whose interest appears of

record may obtain discovery from any person — including the

judgment debtor — as provided in these rules or by the procedure

of the state where the court is located.” The Rule establishes

three general principles: “(1) that the usual recourse is a writ


                                   3
of execution; (2) that the writ will be enforced using the local

state practices for executing judgments; and (3) that the

plaintiff may use either federal or state discovery tools to

locate the judgment debtor's assets.” See Commentary to

FED.R.CIV.P. 69. Rule 69 expressly authorizes discovery from “any

person,” not merely the judgment debtor. “[I]t is clear that

judgment creditors may seek asset discovery from third parties

that possess information about the judgment debtor’s assets.”

Id.

      Accordingly,

      IT IS HEREBY ORDERED AND ADJUDGED that Home Bank may

conduct third party discovery to ascertain the truth or falsity

of Triple J’s answer to the writ of garnishment. Home Bank shall

have sixty (60) days to execute discovery, at which point the

Plaintiff and Triple J shall submit to the undersigned three

agreed upon dates in which to try the issue of the garnishee’s

answer.

      SO ORDERED this the 9th day of March, 2020.

                                     _/s/ David Bramlette__________
                                      UNITED STATES DISTRICT JUDGE




                                 4
